NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JAMES KELLEY,                                   No. 17-16715

                Plaintiff-Appellant,            D.C. No. 3:16-cv-00041-MMD-
                                                WGC
 v.

KAREN GEDNEY; et al.,                           MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Miranda M. Du, District Judge, Presiding

                            Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Nevada state prisoner James Kelley appeals pro se from the district court’s

summary judgment for failure to exhaust administrative remedies in his 42 U.S.C.

§ 1983 action alleging deliberate indifference to his medical needs. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Williams v. Paramo,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
775 F.3d 1182, 1191 (9th Cir. 2015). We affirm.

      The district court properly granted summary judgment because Kelley did

not properly exhaust his administrative remedies, and Kelley failed to raise a

genuine dispute of material fact as to whether administrative remedies were

effectively unavailable to him. See Ross v. Blake, 136 S. Ct. 1850, 1858-59 (2016)

(describing limited circumstances in which administrative remedies are effectively

unavailable); Griffin v. Arpaio, 557 F.3d 1117, 1119 (9th Cir. 2009) (“Exhaustion

must be proper . . . . [A] grievant must use all steps the prison holds out, enabling

the prison to reach the merits of the issue.”) (citation and internal quotation marks

omitted)).

      We do not consider documents not filed with the district court. See

Barcamerica Int’l USA Trust v. Tyfield Imps., Inc., 289 F.3d 589, 595 (9th Cir.

2002).

      AFFIRMED.




                                           2                                    17-16715